Citation Nr: 0615799	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1971 to February 
1979 and July 1980 March 1997.  He died in January 2002; the 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Lung cancer did not develop during the veteran's active 
service or as a consequence of active service.

3.  The veteran did not serve in the Republic of Vietnam, nor 
in the waters offshore and his service did not involve duty 
or visitation in the Republic of Vietnam.

4.  The veteran's lung cancer was not a result of exposure to 
herbicides such as Agent Orange nor was it caused by exposure 
to other carcinogens, other than tobacco, during service.

5.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.



CONCLUSIONS OF LAW

1.  Respiratory cancer was not incurred in or aggravated by 
service, nor was respiratory cancer due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1138, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letters dated in February 2002, May 2002, November 2002 
and October 2003, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the appellant is not prejudiced in this 
case as the claim for service connection for the cause of the 
veteran's death is denied; the appellant has been given 
specific notice with respect to the elements of a claim for 
service connection for cause of death and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached by a denial of the underlying benefit.  Thus, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2002 and May 2002 
letters were issued before the first rating decision which 
denied the benefit sought on appeal; and, thus, the notice 
was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  Finally, as 
the issue turns on whether the veteran was exposed to 
herbicides during service, there is no reason to obtain a 
medical opinion.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

The appellant alleges that exposure to herbicides caused the 
veteran's lung cancer, the underlying cause of the veteran's 
death.  She asserts that, contrary to the finding of the RO, 
the veteran served in Vietnam where he would be presumed to 
have been exposed to Agent Orange.  The appellant also 
asserts that during service, his duties as a mechanic caused 
him to be around carcinogens, such as hydraulic fluid.  
During the veteran's life, he never made a claim for 
entitlement to service-connection for any disorder or disease 
he experienced and did not allege exposure to Agent Orange or 
that exposure to other carcinogens caused his lung cancer.

The veteran died in January 2002.  The veteran's death 
certificate reflects multiple organ failure as the immediate 
case of death, due to lung cancer.  Tobacco abuse is listed 
as the cause of the lung cancer.  The death certificate does 
not mention the veteran's service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.307(a), certain diseases will be 
considered to have been incurred in or aggravated by service 
even though there was no evidence of the disease during the 
veteran's period of service.  The law provides that for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for the development of 
respiratory cancer at any time after service because the 
veteran is presumed to have been exposed to cancer causing 
herbicides, such as Agent Orange.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The presumption may be 
rebutted by evidence usually accepted as competent to 
indicate the time of existence or inception of disease.  See 
38 C.F.R. § 3.307(d).  The veteran's last day of presumed 
exposure to the herbicide agent is the last day he or she 
served in the Republic of Vietnam, which includes service in 
the waters offshore and service in other locations if that 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

The veteran served in the United States Air Force as a 
mechanic and was in service during the Vietnam conflict.  
Service records indicate that the veteran was stationed at 
Holloman Air Force Base, New Mexico, from November 1971 to 
June 1973 and was stationed in Thailand from June 1973 to 
June 1975.

The appellant submitted a one-page history of the veteran's 
service.  It relates that the veteran's service began at Da 
Nang, Vietnam and details an incident in which the veteran 
was sent out to perform repairs on an aircraft during which 
he received Napalm burns to his arms and upper body.  The 
creator and/or source of the information contained in the 
document is unknown.

For the veteran's two periods of service, his service medical 
records indicate that his lungs were normal at his entrance 
examinations and at his discharge examinations.  While in 
service, however, he sought treatment for problems with his 
lungs, including possible emphysema.  The record indicates 
that the veteran smoked cigarettes.  This is no evidence that 
indicates that the veteran's lung problems where not 
associated with his smoking.  There is also no evidence of 
record that the veteran had lung cancer while in service.

The veteran's service records indicate that he received 
numerous medals.  These awards include a Vietnam Service 
Medal, Vietnam Presidential Unit Citation, Republic of 
Vietnam Campaign Medal and a Republic of Vietnam Gallantry 
Cross.

In support of the appellant's assertion that exposure to 
Agent Orange caused the veteran's lung cancer, the appellant 
submitted a statement from a private physician who treated 
the veteran until his death.  The private physician noted 
that the veteran incurred an unusually aggressive form of 
lung cancer, and he stated that exposure to Agent Orange 
could have played a role in the aggressive nature of the 
cancer.  The appellant stated that the veteran was diagnosed 
as having lung cancer merely 13 weeks before his death.  The 
Board notes that although the record indicates that the 
veteran smoked while in service, service connection is 
prohibited for disability or death on the basis that the 
disability or death resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(a) (2005).  

The appellant's assertion that the veteran's death was 
connected to his service is primarily based on alleged 
exposure to Agent Orange, a known cause of lung cancer.  
Although the December 2002 private physician letter related 
that the veteran may have been exposed to Agent Orange which 
could have played a role in the aggressive nature of the 
cancer, the physician's remark does not indicate an opinion 
that the veteran was definitely exposed to Agent Orange or 
that exposure caused the lung cancer.  The opinion is 
speculative in nature, stating that there may be a 
relationship, which indicates a mere possibility rather than 
any probability.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).  In addition, it does not appear that the 
private physician reviewed the claims file and instead relied 
on service history provided by the veteran and/or appellant.  
The private physician's note, therefore, is given no 
probative value.  The Board finds that there is no direct 
evidence that the veteran was exposed to Agent Orange.

The Board will now consider whether the veteran should be 
afforded the presumption of service connection for lung 
cancer because of alleged exposure to Agent Orange due to 
service in Vietnam.  The veteran's service records do not 
contain any evidence that the veteran was stationed in 
Vietnam.  the veteran was awarded four medals related to the 
Vietnam conflict, the awards provide evidence only that the 
veteran's service supported the Vietnam conflict.  

The one-page history of the veteran's service is the only 
evidence of record that directly supports the appellant's 
contention that the veteran served in Vietnam.  As noted, the 
source of the information and date of the document are 
unknown.  The Board also notes that for the time period in 
question the veteran's service records indicate that he was a 
member of a unit different than that listed in the history.  
In addition, although the veteran sought medical treatment 
during the time period in question, the veteran's service 
medical records do not indicate that he was treated for 
Napalm burns, which the one-page history states he received 
over a substantial portion of his body.  The Board carefully 
sought evidence to support the details included in the one-
page history, but was unable to verify the account.  Thus, 
the Board considers the one-page history to have little 
probative value.

Although the appellant also asserted that the veteran was 
exposed to other carcinogens, such as hydraulic fuel, there 
is no evidence in the record to support this allegation and 
it is countered by the physician who signed the death 
certificate's determination that the cause of death was due 
to the veteran's tobacco abuse.  As there is no direct 
evidence that the veteran was exposed to Agent Orange or 
other cause of his cancer, other than tobacco, during service 
and the veteran did not incur lung cancer while in service, 
the Board finds lung cancer did not develop during active 
service nor was lung cancer a consequence of active service.  

The Board also finds that the veteran did not serve in the 
Republic of Vietnam, nor in the waters offshore and his 
service did not involve duty or visitation in the Republic of 
Vietnam.  Therefore, the appellant does not receive a 
presumption that the veteran was exposed to Agent Orange.  As 
the record does not have any direct evidence that the veteran 
had exposure to Agent Orange and there is no presumption that 
he was exposed to Agent Orange, the Board finds that the 
veteran's lung cancer was not a result of exposure to 
herbicides such as Agent Orange.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim that the veteran's lung cancer 
was caused by alleged exposure to Agent Orange; therefore, 
the benefit of the doubt doctrine is not applicable and the 
Board concludes that respiratory cancer was not incurred in 
or aggravated by service, nor was the cancer due to exposure 
to herbicides.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  Based on the finding that 
the veteran's lung cancer was not due to the veteran's 
service and no evidence that the veteran had additional 
disabilities due to service, the Board concludes that a 
service-connected disability was not the principal nor a 
contributory cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


